DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Election/Restrictions
1.	A restriction requirement was mailed on 30 April 2021.  Applicant's election without traverse of Group I, claims 1-28 and amino acid substitutions in Group B in the reply filed on 18 August 2021 is acknowledged.  Claim 29 is withdrawn as being drawn to a non-elected invention.  The requirement is still deemed proper and is therefore made FINAL.
This application has been transferred to the docket of Russell Boggs.
Status
Claims 1-28 as filed on 18 August 2021 are examined herein.

Examiner’s Notes & Claim Interpretation
Citations to Applicant’s specification are abbreviated herein “Spec.”

Claim 1 is drawn to “a nucleic acid molecule encoding a 4-hydroxyphenylpyruvate dioxygenase (HPPD) polypeptide of an HPPD enzyme.”  Applicant is drawing a distinction between a polypeptide and an enzyme because of the requirement of iron in the reactive site.

Claim Objections
2.	Claims 2-3, 5, 18-21 and 28 are objected to because of the following informalities.
Claims 2-3 are objected to because they should begin with the definite article, ‘the.’
Claims 5, 19-21 and 28 are objected to because they use the word “sequence” to denote a physical object.  An nucleotide sequence, for example, is merely information.  A nucleic acid molecule can comprise a sequence of nucleotides that encodes a 
Claim 18 is objected to because the word “claims” in the first line should be singular.
Appropriate correction is requested.

Improper Markush Group
3.	Claims 1-28 are rejected on the basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  See MPEP § 2117.
The Markush groupings in claim 1 and 15 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.
In Table 1 (Spec. p. 56), Applicant lists several groups of amino acid changes relative to the wild-type sequence and found 2 groups of variants that outperformed the others and outperformed the wild-type protein.
Furthermore, Linka et al filed a patent application, also assigning to Bayer, on the same day as the instant application which also features HPPD mutants from P. fluorescens.  Linka et al., US Patent Publication 2018/0208937 A1.  None of Linka et al.’s SEQ ID NO:33, SEQ ID NO:35, SEQ ID NO:86, SEQ ID NO:90 or SEQ ID NO:105 comprise the change to aspartate in residue 268.
Given that Applicant’s work focuses on finding precise changes to improve the activity of HPPD from P. fluorescens, and the claimed set has the best activity of the variants in Table 1, the Markush group is improper.  Additionally, in the background section, Applicant admits that for most of the 1,000 nucleic acid sequences identified as HPPD genes, “it has not been proven that the protein would have an HPPD enzymatic activity either in an in vitro assay or in an in planta approach, nor that such HPPD protein can confer herbicide tolerance to HPPD inhibitor herbicides when expressed in a plant.”  Spec., pp. 1-2.
Applicant teachings thus are that the diverse group of sequences do not function equivalently as herbicidal-resistant proteins with the same activity and specificity when expressed transgenically in a plant.  Therefore the species of the Markush group lack both a substantial structural feature and a common use that flows from the substantial structural feature
Therefore, one of ordinary skill in the art would not perceive a substantial structural feature and/or a common use that flows from the substantial structural feature in the members of the Markush group.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity.
Claims depending on the claims reciting an improper Markush group are included in this rejection.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


4.	Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is drawn to a nucleic acid molecule encoding the polypeptide of an HPPD enzyme having an amino acid sequence having at least 55% sequence identity to SEQ ID NO: 1, or a fragment thereof.”  
It is indefinite what the limitation “fragment” applies to.  Is it a fragment of SEQ ID NO:1 or is it a fragment of the polypeptide sequence at least 55% identical to SEQ ID NO:1?
Additionally, in line 3, Applicant uses the word “has” which may mean ‘comprising’ or it may mean ‘consisting of.’
Dependent claims 4 and 15 are also indefinite in their use of ‘fragments.’

Both independent claims 1 and 15 require amino acid changes at positions corresponding to the amino acid backbone of SEQ ID NO:1.  However the claims read on variants as little as 55% sequence-identical to SEQ ID NO:1.  Given this, it is indefinite for some of the claimed variants as to how to determine a “corresponding” amino acid position.  This does not apply to claims 3 and 16-17.

Claim 24 is rejected because it recites the limitation "the nucleic acid" in in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Using an indefinite article would obviate this rejection.

The pending claims are also rejected because, for example the word “tolerant” at the end of claim 1, is a relative term which renders the claim indefinite. The term “tolerant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See for example, Applicant’s discussion on page 3 of the specification.  


Dependent claims are included in this rejection because none provide limitations obviating this rejection.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-16 and 18-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The Federal Circuit held that a written description of an invention "’requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials."  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."  Id., 119 F.3d at 1568, 43 USPQ2d at 1406.  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the Id., 119 F. 3d at 1569, 43 USPQ2d at 1406.
Claim 1 is drawn to a nucleic acid molecule encoding a 4-hydroxyphenylpyruvate dioxygenase (HPPD) polypeptide of an HPPD enzyme, wherein said HPPD polypeptide has an amino acid sequence having at least 55% sequence identity to SEQ ID NO:1, or a fragment thereof, wherein the claimed polypeptide is required to have the following changes to its amino acid sequence: P268D, T270A, E335P, G336D, N337S, K339Y, A340R, S344Q, and I345M.  Claim 1 also requires tolerance to an HPPD-inhibitor herbicide.
Dependent claim 2 requires at least 90% sequence identity to the nucleic acid sequence of SEQ ID NO:10.  Dependent claim 3 requires at least 90% sequence identity to SEQ ID NO:4 or fragments thereof.  Dependent claim 4 is drawn to a plant-preferred synthetic nucleic acid sequence and claim 5 is drawn to a plant promoter.  Dependent claim 6 recites herbicides.  Dependent claim 7 is drawn to an expression cassette which, in claim 8, also encodes a heterologous polypeptide.  Dependent claims 9-11 are drawn to host cells.  Dependent claims 12-14 are drawn to plants or seeds.
Dependent claim 20 is drawn to a method of conferring tolerance to a herbicide in a plant using the construct of claim 1.
Dependent claim 21 requires stable incorporation in the plant.  Dependent claims 22-23 are drawn to plants or parts.  Dependent claim 25 is drawn to a seed.
Dependent claim 26 is drawn to a method for controlling weeds.  Dependent claim 27 recites herbicides.  Dependent claim 27 also requires other herbicide resistance genes.
Claim 15 is drawn to a HPPD polypeptide where the enzyme is tolerant to an HPPD inhibitor herbicide, and where the polypeptide has at least 55% sequence identity to SEQ ID NO: 1, or a fragment thereof, and wherein the claimed polypeptide is required to have the following changes to its amino acid sequence: P268D, T270A, E335P, G336D, N337S, K339Y, A340R, S344Q, and I345M.  Dependent claims 16 and 17 require higher levels of sequence identity.  Dependent claim 18 recites herbicides.  Dependent claim 19 requires a heterologous amino acid sequence.  Dependent claim 24 is drawn to a commodity product.
P. fluorescens (SEQ ID NO:1; Spec., p. 56) and obtained variants with defined changes.  In Example 1, Applicant describes development of improved HPPD variants.  Spec., pp. 54-56.  In Table 1, Applicant describes seven such variants.  Id.  Four of the variants were tested in transgenic soy plants.  Id., p. 57.  The elected species comprises the changes P268D, T270A, E335P, G336D, N337S, K339Y, A340R, S344Q, and I345M.  Id.  
Except for Table 1, however, Applicant does not describe amino acid sequence variants.
In Table 1 (Spec. p. 56), Applicant lists several groups of amino acid changes relative to the wild-type sequence and found 2 groups that outperformed the others and outperformed the wild-type protein.
The art provides extensive teachings regarding HPPD variants.  For example, Linka et al filed a patent application on the same day as the instant application which also features HPPD mutants from P. fluorescens.  Linka et al., US Patent Publication 2018/0208937 A1.  None of Linka et al.’s SEQ ID NO:33, SEQ ID NO:35, SEQ ID NO:86, SEQ ID NO:90 or SEQ ID NO:105 comprise the change to aspartate in residue 268.
Additionally, Hawkes et al. filed a series of patent applications based on, e.g. variants of the HPPD from Avena sativa.  E.g. Hawkes et al. US Patent Publication Nos. 2011/0023180 A1 and 2010/0197502 A1.  When the HPPD from A. sativa is compared with the instant wild-type polypeptide from P. fluorescens, the following result was obtained.  Only a 29% identity is observed.

Comparison using NCBI’s BLAST® on 30 December 2021.
Range 1: 130 to 423
Score		Expect	Method		Identities	Positives	Gaps
79.3bits(194)	1e-20	Compositional	91/309(29%)	138/309(44%)	51/309(16%)
			matrix adjust.

Query  74   HGPSVCGMAFRVKDSQKAYNRALELGAQPIHIDTGPMELNLPAIKGIGGAPLYL----ID  129
            HG +V  +  RV D+ +A+  ++  GA+P      P +L      G G A + L    + 
Sbjct  130  HGLAVRSVGVRVADAAEAFRVSVAGGARPAF---APADLG----HGFGLAEVELYGDVVL  182

Query  130  RFGEGSSIYDIDFVYLEGVER----NPVGAGLKVIDHLTHNVYRGRMVYWANFYEKLFNF  185
            RF   S   + D  +L G ER      V  GL   DH+  NV    M    ++ +    F
Sbjct  183  RFV--SYPDETDLPFLPGFERVSSPGAVDYGLTRFDHVVGNV--PEMAPVIDYMKGFLGF  238

Query  186  REARYF---DIKGEYTGLTSKAMSAPDGMIRIPLNE--ESSKGAGQIEEFLMQFNGEGIQ  240
             E   F   D+    +GL S  ++     + +PLNE    +K   QI+ +L    G G+Q
Sbjct  239  HEFAEFTAEDVGTTESGLNSVVLANNSEAVLLPLNEPVHGTKRRSQIQTYLEYHGGPGVQ  298

Query  241  HVAFLTDDLVKTWDALKKI----GMRFMTAPPDTYYEMLEGRLPD--HGEPVDQLQARGI  294
            H+A  ++D+++T   ++      G  FM  P   YYE +     D    E + + Q  G+
Sbjct  299  HIALASNDVLRTLREMRARTPMGGFEFMAPPQAKYYEGVRRIAGDVLSEEQIKECQELGV  358

Query  295  LLDGSSVEGDKRLLLQIFSETLMG-PVFF-EFIQRKG---DDGFGE------------GN  337
            L+D      D+ +LLQIF++ +   P FF E IQR G    D  G+            GN
Sbjct  359  LVD----RDDQGVLLQIFTKPVGDRPTFFLEMIQRIGCMEKDEVGQEYQKGGCGGFGKGN  414

Query  338  FKALFESIE  346
            F  LF+SIE
Sbjct  415  FSELFKSIE  423

The regions where the required changes are in the instant polypeptide are underlined.  As can be seen, there is effectively no corresponding sequence in the A. sativa polypeptide for the required changes.
Additionally, a HPPD polypeptide slightly outside the scope of the 55% sequence identity is aligned below.

Comparison using NCBI’s BLAST® on 30 December 2021.
4-hydroxyphenylpyruvate dioxygenase [Pseudomonas aeruginosa PAO1]
Score		Expect	Method		Identities	Positives	Gaps
380 bits(975)	3e-130	Compositional	187/352(53%)	254/352(72%)	8/352(2%)
			matrix adjust

Query  7    NPMGLMGFEFIEFASPTPGTLEPI---FEIMGFTKVATHRSKNVHLYRQGEINLILNNEP  63
            NP+G  GFEF+EF +P    +E +   F +MGFT+ A HRSK V L++Q +IN++LN  P
Sbjct  11   NPIGTDGFEFVEFTAPDAKGIEQLRQLFNMMGFTETAKHRSKEVFLFQQNDINIVLNGSP  70

Query  64   NSIASYFAAEHGPSVCGMAFRVKDSQKAYNRALELGAQPIHIDTGPMELNLPAIKGIGGA  123
                  FA +HGPS C MAFRVK++ +A   A   GA+ +       ELN+P+++GIGG+
Sbjct  71   TGHVHEFALKHGPSACAMAFRVKNASQAAAYAESQGAKLVGSHANFGELNIPSLEGIGGS  130

Query  124  PLYLIDRFGEGSSIYDIDFVYLEGVERNPVGAGLKVIDHLTHNVYRGRMVYWANFYEKLF  183
             LYL+DR+G+  SIYD+DF ++EG   N    GL  IDHLTHNV RG+M  W+ FYE++ 
Sbjct  131  LLYLVDRYGD-RSIYDVDFEFIEGRSANDNSVGLTYIDHLTHNVKRGQMDVWSGFYERIA  189

Query  184  NFREARYFDIKGEYTGLTSKAMSAPDGMIRIPLNEESSKGAGQIEEFLMQFNGEGIQHVA  243
            NFRE RYFDI+G+ TGL S+AM+AP G IRIP+N ES+    QIEEF+ +++GEGIQH+A
Sbjct  190  NFREIRYFDIEGKLTGLFSRAMTAPCGKIRIPIN-ESADDTSQIEEFIREYHGEGIQHIA  248

Query  244  FLTDDLVKTWDALKKIGMRFMTAPPDTYYEMLEGRLPDHGEPVDQLQARGILLDGSSVEG  303
              TDD+  T   L+  G++FM+  PDTYYE ++ R+  HGEP++QL+   +L+DG+   G
Sbjct  249  LTTDDIYATVRKLRDNGVKFMST-PDTYYEKVDTRVAGHGEPLEQLRELNLLIDGAP--G  305

Query  304  DKRLLLQIFSETLMGPVFFEFIQRKGDDGFGEGNFKALFESIERDQVRRGVL  355
            D  +LLQIF++T++GP+FFE IQRKG+ GFGEGNFKALFESIE DQ+RRGV+
Sbjct  306  DDGILLQIFTDTVIGPIFFEIIQRKGNQGFGEGNFKALFESIEEDQIRRGVI  357


Given the two alignments, and the high degree of sequence variance allowed in the claims, encompassed within the claimed genus are embodiments where the corresponding amino acid residues cannot be determined.  
See also Siehl et al. (2014) Plant Physiol 166(3):1162-76.
Further, given that Applicant’s work focuses on finding precise changes to improve the activity of HPPD from P. fluorescens, and the claimed set has the best in vitro assay or in an in planta approach, nor that such HPPD protein can confer herbicide tolerance to HPPD inhibitor herbicides when expressed in a plant.”  Spec., pp. 1-2.
SEQ ID NO:4, for example, is 358 amino acids in length.  If the first approximately 55% amino acids were held constant, and the remaining 161 (approximately 45%) were varied, this would result in 16120 different variants.  However, that is only a small fraction of the number claimed, because different regions could be held constant.
Furthermore, Guo et al. describes that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl Acad Sci USA 101:9205-10, 9209, rt. col., para. 2.  Thus, according to Guo et al., changing up to 161 amino acids in SEQ ID NO:1 has a high likelihood of inactivating the protein when expressed transgenically.  
Therefore one skilled in the art would not be able to envision the claimed genus of polypeptides that are up to 45% sequence-variant from the claimed SEQ ID NO:1 that would have the activity required in the instant invention.
Additionally, Applicant provides no description of fragments.
Hence, Applicant fails to describe a representative number of species of sequences related to SEQ ID NO:1 with the required changes to the amino acid backbone except for SEQ ID NO:4.  Applicant also fails describe the structural elements of a SEQ ID NO:1-related polypeptide that are necessary and/or sufficient for activity in the instant invention.  
Hence Applicant fails to satisfy the written description requirement because Applicant fails to describe a representative number of species of sequences related to SEQ ID NO:1 that have the specified amino acid changes and Applicant also fails to describe the structural elements of this polypeptide that are necessary and/or sufficient for activity in the instant invention.  Therefore Applicant has not demonstrated to one 
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.


6.	Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of SEQ ID NO:4 to confer herbicide resistance in a genetically modified plant, does not reasonable provide enablement for the broad genus of polypeptides claimed, nor does it provide any use for an isolated polypeptide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
The scope of the claims is set forth supra in the written description rejection.
Applicant’s teachings include experiments leading up to the claimed subject matter.  Applicant began from the HPPD from P. fluorescens (SEQ ID NO:1; Spec., p. 56) and obtained variants with defined changes.  In Example 1, Applicant teaches development of improved HPPD variants.  Spec., pp. 54-56.  In Table 1, Applicant teaches seven such variants.  Id.  Four of the variants were tested in transgenic soy plants.  Id., p. 57.  The elected species comprises the changes P268D, T270A, E335P, G336D, N337S, K339Y, A340R, S344Q, and I345M.  Id.  

In Table 1 (Spec. p. 56), Applicant lists several groups of amino acid changes relative to the wild-type sequence and found 2 groups that outperformed the others and outperformed the wild-type protein.
The art provides extensive teachings regarding HPPD variants.  For example, Linka et al filed a patent application on the same day as the instant application which also features HPPD mutants from P. fluorescens.  Linka et al., US Patent Publication 2018/0208937 A1.  None of Linka et al.’s SEQ ID NO:33, SEQ ID NO:35, SEQ ID NO:86, SEQ ID NO:90 or SEQ ID NO:105 comprise the change to aspartate in residue 268.
Additionally, Hawkes et al. filed a series of patent applications based on, e.g. variants of the HPPD from Avena sativa.  E.g. Hawkes et al. US Patent Publication Nos. 2011/0023180 A1 and 2010/0197502 A1.  When the HPPD from A. sativa is compared with the instant wild-type polypeptide from P. fluorescens, only a 29% identity is observed (alignment provided supra).
Given the two alignments supra, and the high degree of sequence variance allowed in the claims, the claimed genus encompasses embodiments where the corresponding amino acid residues cannot be determined.  
Given that Applicant’s work focuses on finding precise changes in the amino acid backbone to improve the activity of HPPD from P. fluorescens, and the claimed set has the best activity of the variants in Table 1, the only species taught are those in Table 1.  Additionally, in the background section, Applicant teaches that for most of the 1,000 nucleic acid sequences identified as HPPD genes, “it has not been proven that the protein would have an HPPD enzymatic activity either in an in vitro assay or in an in planta approach, nor that such HPPD protein can confer herbicide tolerance to HPPD inhibitor herbicides when expressed in a plant.”  Spec., pp. 1-2.
Applicant fails to provide adequate guidance for making the vast genus of variants of SEQ ID NO:1 / SEQ ID NO:4.  
For example, Guo et al. teaches that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions 
Additionally, Applicant provides no teachings regarding fragments.
The claimed invention is not enabled because Applicant fails to provide adequate guidance for the vast claimed genus of variants to the amino acid sequence of SEQ ID NO:1.  One of skill in the art, after reading the specification, would be uncertain as to both how to make and use full range of claimed variants of SEQ ID NO:1 / SEQ ID NO:4 that could function in the instant invention.  One of skill in the art would find it difficult to predict which of the claimed sequence variants could be used in the instant invention, and which could not.  Although testing individual sequences can be routine, Applicant has provided no guidance as to how to proceed.  
Given the claim breadth regarding variant sequences, combined with the unpredictability in the art, and lack of guidance as discussed above, undue experimentation is required to practice Applicant’s invention.  Therefore one skilled in the art would be forced to make and test numerous variants of SEQ ID NO:1 / SEQ ID NO:4 with no guidance as to which ones could be used in the instant invention.  Thus Applicant’s claimed invention would require undue trial and error experimentation with no reasonable expectation of success.
Additionally, regarding claim 15 and some of its dependent claims, Applicant fails to teach how to use, e.g. SEQ ID NO:4, it its isolated form.
Dependent claims are included in this rejection because none provide limitations obviating this rejection.  

Conclusion
7.	No claim is allowed.

Allowable Subject Matter
8.	The elected species of polypeptide, when expressed in a plant, represents allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/            Examiner, Art Unit 1663